Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akiyama Jun (WO2017175682A1, effective filing date March 31, 2017).

As to Claim 1, Akiyama teaches a glass sheet composite (glass plate structure 10, Figures 1-9) comprising a first glass sheet (Glass plate A), a second sheet (Glass plate B) disposed opposite the first glass sheet (Glass plate A), and a liquid layer (16) formed by sealing up a liquid between the first glass sheet (Glass plate A) and the second sheet (Glass Plate B), The glass plate structure (reference numeral “10”) according to the present invention is preferably provided with at least a pair of glass plates so as to sandwich the liquid layer (reference numeral “16”) from both sides (FIG. 1). See at least page 5, [0003].  A sealing material (reference numeral “31”) can also be provided between the glass plate structure and the frame, and leakage of the liquid layer from the frame can be prevented ( thus the liquid between the glass plates is sealed by the sealing material 31, Figures 7b and 8. At least a part of the outer peripheral end surface of the glass plate structure may be sealed with a member that does not interfere with ; wherein the glass sheet composite has a plurality of vibration areas that are independent of each other in a plan view, as by installing one or more vibration elements or vibration detection elements (vibrators) on one or both sides of the glass plate constituting body, it can be used for vibration bodies such as speakers microphones and a vibration plate in which one or more vibration elements or vibration detection elements (vibrators) are installed on one side or both sides of a glass plate constituting body can also function as a speaker or a microphone. See at least page 10, [0006], page 9 [0007].

As to Claim 10, Akiyama teaches the limitations of Claim 1 and at least
one vibrator disposed on one or both surfaces of the glass sheet composite, as by installing one or more vibration elements or vibration detection elements (vibrators) on one or both sides of the glass plate constituting body, it can be used for vibration bodies such as speakers microphones and a vibration plate in which one or more vibration elements or vibration detection elements (vibrators) are installed on one side or both sides of a glass plate constituting body can also function as a speaker or a microphone. See at least page 10, [0006], page 9 [0007].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama Jun (WO2017175682A1, effective filing date March 31, 2017).

As to Claim 2, Akiyama teaches the limitations of Claim 1, but does not explicitly teach wherein the plurality of vibration areas have area equal. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to install identical vibration elements to achieve desired acoustic output.  

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651